Citation Nr: 1429630	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-406 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 20 percent for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

On April 15, 2014, the Veteran withdrew his claim of entitlement to a rating greater than 20 percent for lumbar disc disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim of entitlement to a rating greater than 20 percent for lumbar disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In April 2014, the Veteran withdrew the appeal of his claim of entitlement to a rating greater than 20 percent for lumbar disc disease in a written statement submitted to the RO.  38 C.F.R. § 20.204(b)(1).  Subsequently, in May 2014, the Veteran's representative submitted a Motion to Withdraw the Appeal referencing the Veteran's April 2014 Statement.  See id.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to a rating greater than 20 percent for lumbar disc disease is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


